WO
                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA


            United States of America              Case Number: 19-08245MJ-001-PHX-JZB
                       v.                         ORDER OF DETENTION PENDING TRIAL
           Gregorio Amaya-Villalobos

In accordance with the Bail Reform Act, 18 U.S.C. §3142(f), a detention hearing has been held.
Defendant was present and was represented by counsel. I conclude by a preponderance of the evidence
the defendant is a flight risk and order the detention of the defendant pending trial in this case.
                                         FINDINGS OF FACT
I find by a preponderance of the evidence that:
      ☒       The defendant is not a citizen of the United States or lawfully admitted for permanent
              residence.
      ☒       The defendant, at the time of the charged offense, was in the United States illegally.
      ☐       The defendant has no significant contacts in the United States or in the District of Arizona.
      ☐       The defendant has no resources in the United States from which he/she might make a bond
              reasonably calculated to assure his/her future appearance.
      ☒       The defendant has a prior criminal history.
      ☐       The defendant lives/works in Mexico.
      ☐       The defendant is an amnesty applicant but has no substantial ties in Arizona or in the United
              States and has substantial family ties to Mexico.
      ☐       There is a record of the defendant using numerous aliases.
      ☐       The defendant attempted to evade law enforcement contact by fleeing from law
              enforcement.
      ☐       The defendant is facing a maximum of              years imprisonment.

       The Court incorporates by reference the material findings in the Pretrial Services Report which
were reviewed by the Court at the time of the hearing in this matter, except as noted in the record.

                                       CONCLUSIONS OF LAW

      1.      There is a serious risk that the defendant will flee.
      2.      No condition or combination of conditions will reasonably assure the appearance of the
              defendant as required.

                            DIRECTIONS REGARDING DETENTION
The defendant is committed to the custody of the Attorney General or his/her designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant shall be afforded a reasonable
opportunity for private consultation with defense counsel. On order of a court of the United States or on
request of an attorney for the Government, the person in charge of the corrections facility shall deliver
 USA v.                                                     Case Number: 19-08245MJ-001-PHX-JZB
 Gregorio Amaya-Villalobos
                                                                                               Page 2 of 2

the defendant to the United States Marshal for the purpose of an appearance in connection with a court
proceeding.

                            APPEALS AND THIRD PARTY RELEASE

        IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it
is counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services
at least one day prior to the hearing set before the District Judge.

       IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the District Court
to allow Pretrial Services an opportunity to interview and investigate the potential third party custodian.

       Dated this 5th day of June, 2019.




                                                                         Honorable John Z. Boyle
                                                                         United States Magistrate Judge
